DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 4-8, 16, 19-23, and 31-34, are allowed under this Office action.

Allowable Subject Matter
Claims 1, 4-8, 16, 19-23, and 31-34, are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 4-8, 16, 19-23, and 31-34, were carefully reviewed and a search with regards to independent claims 1 and 16 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1, 4-8, 16, 19-23, and 31-34, specifically independent claims 1 and 16,  the prior art searched was found to neither anticipate nor suggest a method of training a second deep neural network to imitate a first deep neural network, wherein the first deep neural network is pretrained and comprises an input layer, and output layer, and a plurality of middle layers, such that the first deep neural network comprises M layers denoted 0.....M-1, where M is greater than 3, where the 0th layer is the input layer of the first deep neural network, and the M- 1th layer is the output layer of the first deep neural network, and where each of the M layers of the first deep neural network comprises one or more nodes, the method comprising: aligning, with a computer system, the layers of the second deep neural network to layers of the first deep neural network, wherein the second deep neural network comprises an input layer, and output layer, and a plurality of middle layers, such that: the 
The most relevant arts searched, Liu, etc. (US 20160307565 A1) modified by Shinn, etc. (US 20180314942 A1), teaches that a method of training a first deep neural network, wherein the first deep neural network comprises an input layer, and output layer, and a plurality of middle layers, the method comprising: aligning, with a computer system, the layers of the first deep neural network to layers of a second, already-trained, deep neural network, wherein the second deep neural network comprises an input layer, and output layer, and a plurality of middle layers, such each layer of the first deep neural network is aligned with a corresponding the second deep neural network comprises N layers denoted 0.....N-1, where N is greater than 3, where the 0th layer is the input layer of the second deep neural network, and the N-1th layer is the output layer of the second deep neural network, where each of the N layers of the second deep neural network comprises one or more nodes, and where M is less than N; each layer of the second deep neural network is aligned with a single layer of the first deep neural network and each layer of the first deep neural network is aligned to one or more layers of the second deep neural network, wherein: aligning the layers of the first and second deep neural networks comprises computing an alignment, by the computer system, that optimizes a measure of association B(j, k) between pairs of layers in the first and second deep neural networks, wherein j is a layer of the second deep neural network and k is a layer of the first deep neural network; and the measure of association B(j,k) measures an accuracy of activation values of the one or more nodes of the jth layer of the second deep neural network to predict activation values of the one or more nodes of the kth layer of the first deep neural network; and training, with the computer system, the second deep neural network based on the alignment of the layers of the second deep neural network to the layers of the first deep neural network” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON G LIU/Primary Examiner, Art Unit 2612